Citation Nr: 0118605	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

This case came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from July 
1943 to November 1945.  He died in June 1983.  The appellant 
is the veteran's surviving spouse.

In a decision issued in May 2000, the Board found new and 
material evidence to reopen the claim of entitlement to 
service connection for the cause of the veteran's death had 
been presented, reopened the claim and remanded the matter to 
the RO for additional development.  That development has been 
accomplished, and the case has been returned to the Board.  
The Board notes that counsel for appellant has submitted 
additional evidence and argument directly to the Board, and 
that the appellant has waived RO consideration of that 
evidence.  As such, the Board may review it in the first 
instance without sending it back to the RO.  38 C.F.R. 
§ 20.1304 (2000).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died in June 1983, as a result of dissecting 
aortic aneurysms, due to or as a consequence of renal 
failure, due to or as a consequence of circulatory failure to 
legs; other significant conditions contributing to death but 
not related to the immediate cause included cardiorespiratory 
failure.  

4.  Neither aortic aneurysm, renal failure, circulatory 
failure to legs, or cardiorespiratory failure were shown 
during the veteran's active military service or within one 
year following separation, and they were not shown to have 
been otherwise directly related to service.

5.  During his lifetime, the veteran was service connected 
for enucleation of the left eye, rated at 40 percent, and 
bilateral conjunctivitis, rated at 10 percent, with a total 
disability rating of 50 percent; he was also entitled to 
special monthly compensation for anatomical loss of one eye.

6.  There is credible medical opinion evidence that the 
veteran's service-connected eye disability caused anxiety 
which caused or aggravated cardiovascular disease which in 
turn caused his death.

7.  The evidence is in equipoise as to whether the veteran's 
service-connected eye disability contributed substantially 
and materially to the cause of his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's service-connected eye disorder is shown to have 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
eye problems led to the medical conditions which caused his 
death.  Under recent statutory changes, the VA has a duty to 
assist a claimant in the development of facts pertinent to 
his or her claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)).  The VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment.  Changes potentially relevant to the appellant's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  The Board finds that in the instant 
case the appellant and her representative were advised by the 
VA of the information required to support her claim and 
appellant has been assisted in obtaining all relevant 
available records to the extent possible.  Subsequent to the 
Board's remand, the RO developed additional evidence to allow 
for an evaluation of the claim on the merits, and the 
appellant also submitted additional evidence.  Thus, the 
Board finds there has been substantial compliance with the 
prior remand, and will proceed with appellate review.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases. See 38 C.F.R. § 3.312(c)(3).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of diseases, including cardiovascular-renal 
disease and arteriosclerosis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's certificate of death shows that he died in June 
1983, as a result of dissecting aortic aneurysms, due to or 
as a consequence of renal failure, due to or as a consequence 
of circulatory failure to legs; other significant conditions 
contributing to death but not related to the immediate cause 
included cardiorespiratory failure.  Service medical records 
are negative for any related signs or symptoms.  Rather, they 
show that in March 1944 he suffered severe injury when he was 
hit in the left eye with a shotgun pellet while he was on 
duty at a skeet tower.  The pellet lodged in his eye and he 
was left with minimal vision in the left eye.  Following 
service, service connection was granted for enucleation of 
the left eye, evaluated as 40 percent disabling, and 
bilateral conjunctivitis, evaluated as 10 percent disabling.  

With regard to treatment following service, the veteran 
reportedly had fairly constant trouble with the eye and the 
record shows he sought treatment for the pain, discomfort and 
blindness.  According to a VA doctor who submitted a report 
in May 1984, the left eye was enucleated in the early 1950's 
and replaced with an orbital implant which was later removed 
because it never fit properly.  The VA examiner opined that 
the injury to the eye and the later trauma of surgery may 
have contributed to the veteran's poor health in later years.  

The theory that has been advanced by the appellant over the 
years is that the veteran's injury and surgeries left him 
with constant pain.  His inability to use his eye, along with 
the problems associated with the artifical lens made him 
nervous and anxiety ridden; this led to hypertension and 
cardiovascular disease, which in turn led to his death.  She 
has submitted a number of medical opinions in support of her 
claim, and a review of the entirety of the relevant evidence 
is necessary now that the claim has been reopened.  

The evidence of record does not show that dissecting aortic 
aneurysms, renal failure, circulatory failure to legs or 
cardiorespiratory failure were manifested in service or until 
many years thereafter.  However, evidence of record includes 
findings of essential hypertension dating from at least the 
1970's.  In October 1978, the veteran was hospitalized for 
chest pains which were reportedly present for the previous 
four months.  The discharge diagnosis was peripheral vascular 
disease and probable coronary artery disease with angina.  In 
July 1980, he underwent bypass surgery for arterial occlusive 
disease.  Treatment for hypertension was noted by Sol 
Barnett, M.D., in 1982.  In May 1983, the veteran underwent 
resection for multiple aortic, iliac, and femoral aneurysms 
and severe arteriosclerotic distal popliteal and distal 
vessel disease.  He died the next month.  

In a letter dated in July 1983, the veteran's treating 
surgeon, Jack C. Cooley, M.D., wrote that he had operated on 
the veteran in both 1980 and 1983, and that the veteran 
expired due to his serious heart problem and the multiple 
complications of vascular insufficiency to the legs, heart, 
and poor respiratory function.  

Following an appeal of an RO decision, in June 1985, the 
Board denied service connection for the cause of the 
veteran's death.  It was noted that the RO had denied service 
connection for hypertension during the veteran's lifetime.  

Thereafter, the appellant continued to submit additional 
evidence to support her claim.  This evidence included a 
written statement from Clarence E. Boyd, M.D., psychiatrist 
and neurologist, dated in February 1986.  Dr. Boyd indicated 
that he reviewed the records of the veteran at the 
appellant's request.  He also noted that he himself had in 
fact, as a staff VA doctor, treated the veteran in the 
1950's.  He noted that the veteran's history included the 
original injury, treatment for tumor removal behind the left 
eye at VA in the late 1940's, and finally enucleation in the 
1950's.  Dr. Boyd explained that most of the records of his 
treatment of the veteran were unavailable but that one was 
available through the veteran's widow.  The 1954 VA 
consultation report from the widow showed that the veteran 
could not wear a prosthesis and that he was subject to 
frequent pain and infection in the eye.  He was prone to 
stress headaches and pressure that would force him to stay in 
bed at times for days.  Dr. Boyd indicated that he was 
reading from the treatment report of the veteran, and that it 
showed hospitalization for bad headaches.  The Board notes 
that the report is actually of record.  In it, the veteran 
complained of much marital strife as well as family problems.  
The veteran had apparently experienced amnesiac episodes 
during the 1950's, and he had one episode when he 'came to' 
after a night of wandering outside.  His clothing was wet and 
he had apparently been lost all night.  Hospitalization was 
recommended.  The impression was disorientated veteran.  The 
veteran reported that he would not be able to be hospitalized 
because his in-laws would not allow it.  They were, according 
to him, powerful people who ruled his life.  Dr. Boyd, in his 
1986 assessment, observed that the record showed that the 
veteran was also hospitalized at VA for headaches in 1962 and 
at that time hypertension was noted.  The appellant had 
reported that the veteran changed from a kind considerate 
person prior to the injury in 1944 to a nervous anxiety 
ridden person who drank too much and was physically abusive.  
She opined that the veteran became hypertensive as a result 
of the trauma.  Noting the veteran's anxiety state as 
reflected in the service record in August 1944 which 
indicated a transient psychoneurotic anxiety state, caused by 
difficulty adjusting to his disability and his home life, Dr. 
Boyd explained, in 1986, that the condition was also present 
10 years later, in 1954, and that it was thus permanent.  He 
noted also that the anxiety was one of the factors in the 
development of hypertension, which in turn leads to more 
malignant vascular changes, and that thus it is not 
inconceivable that the vascular changes that resulted in the 
veteran's death were the result of a chain of events that 
began with the original trauma.  

The Board again denied service connection for the cause of 
the veteran's death in October 1987.  Additional evidence was 
received in October 1993.  This consisted of a written 
statement from Timothy L. Connelly, M.D., of the Carle Heart 
Center.  Dr. Connelly wrote that it was well documented that 
the veteran had severe chronic stress and hypertension.  
Further, it was well known that hypertension could be an 
etiologic factor in developing aneurysms and in causing them 
to enlarge, and that it could also contribute to the presence 
and acceleration of atherosclerotic disease.  

In September 1996, the Board again denied the claim, finding 
that no new and material evidence had been submitted to 
reopen the previously denied claim for cause of the veteran's 
death.  That decision was upheld by the United States Court 
of Appeals for Veterans Claims.  

In May 1998, the appellant submitted an additional letter 
from Dr. Boyd.  Dr. Boyd wrote that he again reviewed the 
veteran's medical records.  He opined that the trauma the 
veteran sustained resulted in severe stress which continued 
through the rest of his life.  As a result of stress, Dr. 
Boyd wrote, the veteran developed attitudes, behaviors and 
thought patterns that were damaging to his personal and 
physical well being, and which, "seriously handicapped him 
in his relationships with others, in his work, and, 
ultimately, in his physical health with the development of 
severe hypertension."  Dr. Boyd went on to state that, 
"hypertension, in turn, brought about the aneurysms that 
proved to be fatal.  As his handicaps progressed, his stress 
level increased, and a vicious cycle was created that 
continued inexorably."  Dr. Boyd concluded that, in short, 
the veteran's trauma and subsequent stress related to it, set 
in motion, "a lifelong chain of events that resulted in 
increasingly more severe physical and emotional disability."  

In May 2000, the Board found the most recent letter from Dr. 
Boyd to be new and material and ordered the claim reopened.  
Additional development was directed.  In the remand it was 
requested that Dr. Boyd explain the factors which allowed him 
to make a more definitive opinion in his second statement, 
when compared to his somewhat speculative original opinion.  

Dr. Boyd responded in June 2000 that to discuss this case he 
must begin with the "mind-body relationship" and the theory 
that "everything that happens to an individual affects him 
both physically and mentally."  He explained, thus, as 
follows:

"...the psychosomatic interchange, if it 
is lengthy and severe, can result in 
pathologic change to body structures.  If 
vital organs are involved, life itself is 
jeopardized.  It is my opinion that the 
patient's illness began with an injury 
that cost him the sight of one eye and 
resulted in a traumatic neurosis.  
Various somatic problems, at first minor, 
developed which became more severe.  He 
became socially and vocationally 
impaired.  With the passage of time he 
developed severe hypertension that 
produced the malignant cardiovascular 
changes which proved fatal.  

In my report of 2/86 I said that it was 
'not inconceivable' that the neurosis 
resulted in his cardiovascular disease.  
This is a gross understatement.  I am at 
a loss to understand why I said it.  My 
re-evaluation of 5/98 did not support it.  
I am pleased, however, to have the 
opportunity to restate my opinion in this 
case."  

Thereafter, the RO had a VA physician review the claims 
folder and the other opinions and render an opinion as to 
whether it was at least as likely as not that the veteran's 
death was related to service.  The examiner rendered his 
report in July 2000.  The examiner reviewed all of the 
records including Dr. Boyd's letters.  The VA examiner 
observed that Dr. Boyd seemed to be suggesting that the 
veteran's injury and loss of sight during military service 
caused traumatic neurosis, which caused severe hypertension, 
which then caused malignant cardiovascular changes that 
finally killed him.  The VA doctor noted that although there 
is certainly a connection between physical and mental well-
being, it is more common for one to worsen the other, rather 
than to cause the other.  The doctor noted that hypertension 
had many causes, some of which are unknown, but that it was a 
treatable disease.  He also stated that severe complications 
such as malignant cardiovascular changes due to hypertension 
under proper treatment would be extremely rare.  A much more 
common cause for such complications, he added, was poorly 
controlled hypertension over many years.  The VA doctor 
stated that the chain of causation and resultant disease 
proposed by Dr. Boyd required many assumptions that would be 
difficult to substantiate in the medical literature.  
Although anything is possible, the VA examiner wrote that he 
did not believe that it was at least as likely as not that 
Dr. Boyd's theory on the veteran's death was correct.  
Therefore, the VA doctor concluded, it was not at least as 
likely as not that the cause of the veteran's death was 
related to his service-connected eye disability, or otherwise 
related to the veteran's service.  

In December 2000, appellant, through her attorney, submitted 
pertinent medical literature on aneurysms, stress and 
physical illness, life events and psychiatric illness, and 
psychiatric consequences of traumatic amputations, along with 
an article discussing accident neurosis.  These were clearly 
supportive of the theory advanced by appellant.  Further, 
appellant's attorney indicates that Dr. Boyd's evaluation of 
the veteran's case is more probative than the VA doctor's 
opinion in part because he treated the veteran.  A review the 
record does generally support this assertion.  Dr. Boyd has 
indicated that he reviewed records, and also that he treated 
the veteran at least in the 1950's while he was a VA doctor.  

The appellant maintains that the disease from which the 
veteran died, essentially the aortic aneurysm due to arterial 
occlusive disease or circulatory failure, was somehow related 
to service.  She has urged that he developed anxiety or 
traumatic neurosis and thus hypertension as a result of the 
pain and stress related to his eye disability, and that the 
hypertension led to the diseased arteries and the aneurysms.  
Initially, the Board notes that none of the diseases that 
caused the veteran's demise were shown in service or for many 
years following service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Further, there is no probative evidence to support 
the theory that any of the diseases which caused death, as 
listed in the death certificate, were directly incurred in 
service.  

However, as to the appellant's contentions, it is noted that 
she has presented medical opinion evidence to support her 
theory.  During the pendency of the claim, however, 
additional evidence has been developed that contradicts the 
favorable evidence.  First, the Board notes that the 1984 
opinion from the VA doctor supports the claim and is of some 
probative value, although it refers generally to the eye 
injury and trauma and indicates that these "may have 
contributed to" the veteran's poor health in later years.  
It is, of course, somewhat speculative in nature and this 
limits its value.  The same is true of the opinion from Dr. 
Connelly dated in 1993, however, this opinion is somewhat 
more persuasive as it draws a connection between this 
veteran's stress, cardiovascular disease and aneurysm.  

However, the Board is essentially left with the two most 
relevant and yet divergent opinions, that of Dr. Boyd (as 
contained in all three letters) and that of the most recent 
VA examiner, as well as the medical literature submitted by 
the appellant.  

The Board does acknowledge that Dr. Boyd has now clearly set 
forth his reasons that support his opinion.  While these 
reasons are ultimately based on a premise that is somewhat 
general, it is noted that he has performed multiple reviews 
of the record in this case.  Further, he did treat the 
veteran in the past, and he has provided support for his 
opinions.  The medical literature discusses the relationship 
between traumatic neurosis and or generalized anxiety 
disorder and a traumatic event such as the veteran endured.  
These support Dr. Boyd's assertions regarding a relationship 
between the traumatic loss of the eye and cardiovascular 
disease/aneurysm in this case.  The combination of the most 
recent two opinions from Dr. Boyd and the medical literature 
is persuasive evidence in favor of the appellant's theory of 
a relationship between the veteran's death and service.  

The Board must address the criticisms set forth by the VA 
examiner, that Dr. Boyd's proposal requires many assumptions 
which are too general to support a claim of service 
connection.  The Board does not find that to be the case.  
Specifically, to accept that the veteran's eye problem caused 
neurosis and then hypertension, and then to accept that 
hypertension caused the aortic aneurysm, would be difficult 
absent a well-supported medical opinion.  In this case, the 
Board finds that Dr. Boyd's opinion is well-researched, 
factually accurate, and in accordance with sound principles 
set forth in medical literature submitted by the appellant.  
The Board notes that the treatment record from Dr. Boyd's 
tenure at VA provides a sound basis to conclude that the 
veteran was still manifesting the effects of his trauma in 
the years after service, and that the anxiety and adjustment 
problems he experienced at the time of the initial injury had 
grown into a chronic problem by that time.  This was Dr. 
Boyd's conclusion following his review of the record.  It is 
not an untenable opinion, and in fact it is supported in the 
record.  This opinion was further supported by the evidence 
which shows the veteran was committed to a mental institution 
at some time prior to his death.  Although the specific 
reasons for that hospitalization are not of record, the Board 
believes reasonable doubt exists to suggest, as the widow 
maintains, the veteran was having mental and emotional 
problems due to his eye trauma.  As required by law, the 
Board will resolve reasonable doubt in the appellant's favor. 

Inasmuch as the VA doctor also pointed out that the severe 
cardiovascular changes the veteran had were more likely due 
to poorly controlled hypertension and not the chain of 
medical events described by Dr. Boyd, it, rather than Dr. 
Boyd's opinion, is speculative.  The record does show a long 
history of hypertension, there is reference to anxiety and 
adjustment problems in the years immediately following the 
injury as well as 10 years later, as pointed out by Dr. Boyd.  
The record also shows that the veteran was committed to an 
institution for treatment of emotional problems in his 
lifetime years after his 1954 treatment with Dr. Boyd, which 
is consistent with his wife's assertions that he had lifelong 
emotional problems related to his eye problems.  

The Board has considered fully the VA doctor's statement and 
finds this statement to be less consistent with the facts 
than Dr. Boyd's opinion.  The opinion essentially refutes Dr. 
Boyd's opinion as to the specific relationship between the 
eye injury and the cause of death, but it does so citing to 
speculation rather than facts.  The opinion does not dispute 
Dr. Boyd's general statements about the mind-body 
relationship.  The Board finds the opinion to be, at best, no 
more persuasive than that of Dr. Boyd's.  Further, it 
suggests but does not address the possibility that the 
veteran's anxiety or neurosis due to an eye trauma could in 
fact have aggravated a cardiovascular condition.  See Allen V 
Brown, 7 Vet. App. 430 (1995).  Hence, the Board ultimately 
finds the evidence to be fairly equally balanced for and 
against the claim.  

The Board also notes the appellant's many arguments and her 
testimony given over the years in support of her claim that 
the veteran's fatal disease occurred as a result of the 
injury in service.  The Board notes that lay persons are not 
competent to provide an opinion as to matters requiring 
medical expertise.  See Espiritu. v. Derwinski, 2 Vet. App. 
492 (1992).  However, she is competent to state what she 
observed in terms of the veteran's behavior and actions.  
Therefore, the Board finds her opinion to be further evidence 
in favor of the claim.  Thus, with the addition of the most 
recent statement from Dr. Boyd, in combination with the newly 
submitted medical literature, the evidence is evenly for and 
against the claim of entitlement to service connection for 
the cause of the veteran's death.  As such, the claim is 
granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

